DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trials, NCT01493947 (NCT ‘947, NPL reference 52 in the IDS of 3/5/2021) with “Stipulation of Public Availability and Authenticity of Certain Documents” (Stipulation-2018, NPL reference 76 of the IDS of 3/05/2021) and Khan et al (Afr. J. Pharm. Pharmacol., 2011) to demonstrate inherency of limitations. 
NCT ‘947 discloses treatment of papulopustular rosacea (PPR) comprising once daily topical administration of 1% CD5024 cream (semi-solid emulsion) to subjects having moderate to severe disease and 15-70 inflammatory lesions. See entire document. 
.   

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in  the alternative, unpatentable over Clinical Trials, NCT01493947 (NCT ‘947, NPL reference 34 in the IDS of 9/24/2019) with “Stipulation of Public Availability and Authenticity of Certain Documents” (Stipulation-2018, NPL reference 2 of the IDS of 11/8/2019) and Khan et al (Afr. J. Pharm. Pharmacol., 2011) to demonstrate inherency of limitations. 
NCT ‘947 teaches as set forth above. Stipulation-2018 confirms that CD5024 is ivermectin, and Khan confirms that a cream is an emulsion. 
The reference is silent regarding the variously recited functional limitations. However, it would appear that these are the outcomes that would be derived by following the suggestion of the art. “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure for administration to the same patient population, so the properties Applicant discloses and/or claims are necessarily present.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trials, NCT01493947 (NCT ‘947, NPL reference 34 in the IDS of 9/24/2019) and Manetta et al (US 7,550,440) in view of “Stipulation of Public Availability and Authenticity of Certain Documents” (Stipulation-2018, NPL reference 2 of the IDS of 11/8/2019).

Manetta teaches the topical application of ivermectin for the treatment of dermatological conditions, particularly rosacea, wherein a preferred formulation is an emulsion in the form of a cream. See abstract and col 2, lines 25-55. The reference describes the preparation of ivermectin in combination with typical excipients used to prepare topical formulations. See col 3-6 and examples.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the NCT ‘947 method by preparing a cream (emulsion) as suggested by Manetta with a reasonable expectation of success because NCT ‘947 had disclosed administering 1% ivermectin for PPR, and Manetta had taught the administration of this product for treating rosacea generally. It would be further within the scope of the artisan to assess the patient and continue treatment as is necessary. In the absence of unexpected results, it would be within the scope of the artisan to select any appropriate excipients for use in preparing a cream emulsion suitable for topical application. As above, with respect to particular outcomes, in administering the product to the required patient population, one would expect the recited outcomes.  



s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manetta et al (US 7,550,440) in view of McDaniel (US 5,952,372) and Loo et al (Br. J. Dermatol., 2004, NPL reference 67 in the IDS of 9/24/2019).
Manetta teaches a method of treating rosacea comprising administration of a composition comprising 1% ivermectin in admixture with various pharmaceutical excipients. See entire reference, particularly col 2, lines 50-55; composition 1; example 9 and reference claims. The reference is silent regarding the particular type of rosacea, the number of lesions, timing of application, and the various functional limitations.   
McDaniel further suggests the topical administration of 1-5% ivermectin for the treatment of rosacea at all stages of disease with application being once or twice daily. See entire reference, particularly abstract, examples and reference claim 8. 
Loo teaches the topical administration of ivermectin to patients with PPR having a high number of lesions, which would appear to fall within Applicant’s definition of moderate to severe disease. The reference further notes that ivermectin has a greater effect in reducing lesions than metronidazole. See entire reference. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Manetta method by the treatment of PPR with a reasonable expectation of success, as discussed above. In the absence of unexpected results, it would be further obvious to optimize the protocol (once or twice daily, as suggested by McDaniel) through routine experimentation and arrive at the instant method. The functional limitations in the claims would be achieved by administering the same product to the same patient population, as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim because the examined application claim is either anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,874,682 in view of Manetta et al (US 7,550,440). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 11 is drawn to the treatment of papulopustular rosacea comprising once daily administration of a composition comprising 0.01 to 5% of ivermectin. The claim is silent regarding particular excipients and functional limitations. 
Manetta teaches as set forth above. 
It would have been obvious at the time the application was filed to prepare an ivermectin formulation in the form of an emulsion using routine pharmaceutical excipients for the treatment of rosacea and arrive at the instant invention. It would be within the scope of the artisan to optimize the ivermectin concentration and dosage protocol within the recited scope through routine experimentation. In doing so, as discussed above, the limitations regarding plasma concentration, lesion reduction, etc. would be achieved. It would be further obvious to treat a .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,463,643 in view of Manetta et al (US 7,550,440). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 11 is drawn to improving or slowing progression of rosacea comprising administration of a composition comprising 1% of an avermectin. The claim does not recite the particular avermectin, ivermectin. The claim is further silent regarding particular excipients and functional limitations. 
Manetta teaches as set forth above. 
It would have been obvious at the time the application was filed to prepare an 1% ivermectin formulation in the form of an emulsion using routine pharmaceutical excipients for the treatment of rosacea and arrive at the instant invention. It would be within the scope of the artisan to optimize the dosage protocol through routine experimentation. In doing so, as discussed above, the limitations regarding plasma concentration, lesion reduction, etc. would be achieved. It would be further obvious to treat a patient having any number of lesions and any degree of disease severity with a reasonable expectation of success.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,206,939. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,782,425. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 1 is drawn to a method of treating PPR comprising once daily administration of a composition comprising 0.5% to 1.5% ivermectin to obtain significant reduction of lesion count occurs in the subject as early as 2 weeks after the initial administration. The method of dependent claim 7 further recites the administered composition as comprising particular components, the same ones as required in the instant claims, resulting in the preparation of an emulsion. The functional limitations in the claims would be achieved by administering the same product to the same patient population, as discussed above. It would be further obvious to optimize the protocol through routine experimentation and arrive at the instant method.

Reference claim 1 is drawn to a method of treating PPR comprising once daily administration of a composition comprising 1% ivermectin to obtain significant reduction of lesion count occurs in the subject as early as 2 weeks after the initial administration. The method of dependent claim 3 further recites the administered composition as comprising particular components, the same ones as required in the instant claims. As above, in carrying out the reference method, the artisan would arrive at the instant method. It would be further obvious to administer the composition for any stage of disease with any number of lesions with a reasonable expectation of success. It would be further within the scope of the artisan to optimize the timing of treatment. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,233,117. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 1 is drawn to a method of treating inflammatory lesions of rosacea comprising once daily administration of a composition comprising 1% ivermectin to obtain significant reduction of lesion count occurs in the subject in as early as 2 weeks. Claim 5 recites the treatment of PPR. The method of dependent claim 8 further recites the administered composition as comprising particular components, which, as above would appear to result in an emulsion. As above, in carrying out the method claims, the artisan would arrive at the instant invention. In administering the same product to the required patient population, the functional 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,089,587. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 5 is drawn to a method of treating moderate or severe PPR or inflammatory lesions of rosacea comprising once daily administration of a composition comprising 0.5% to 1% ivermectin wherein the subject has 10 or more inflammatory lesions, and significant reduction of lesion count occurs 2 weeks after initial administration. The combination of components required by the claim would appear to result in an emulsion. It would have been obvious to one having ordinary skill in the art to optimize the concentration of ivermectin and arrive at the instant invention. It would be further obvious to treat a patient having any number of lesions with a reasonable expectation of success. The limitations regarding plasma concentration, lesion reduction, etc. would be achieved by administering the same product to the same patient population, as discussed above. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,080,530 in view of McDaniel (US 5,952,372), Korting et al (J. Eur. Acad. Dermatol. Venereol., 2009), and Loo et al (Br. J. Dermatol., 2004). Although the claims at issue are not identical, they are not patentably distinct from each other.

McDaniel, Korting, and Loo teach as set forth above.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the reference method by the treatment of PPR with a reasonable expectation of success, as discussed above. The functional limitations in the claims would be achieved by administering the same product to the same patient population, as discussed above. It would be further obvious to optimize the protocol through routine experimentation and arrive at the instant method.













Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 7:30 am to 4:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623